 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7        DAVID A. DELGADO,
                                                  NO. 2:18-CV-0328-TOR
 8                              Plaintiff,

 9            v.

10        STATE OF WASHINGTON,                    ORDER DISMISSING AMENDED
          DIVISION OF CHILD SUPPORT;              COMPLAINT
11        STATE OF WASHINGTON,
          ATTORNEY GENERAL; and
12        SPOKANE COUNTY SUPERIOR
          COURT,
13
                                Defendants.
14

15           BEFORE THE COURT is Plaintiff’s amended Complaint (ECF No. 12).

16   The Court has reviewed the record and files herein, and is fully informed. For the

17   reasons discussed below, all claims asserted in Plaintiff’s amended Complaint

18   (ECF No. 12) are DISMISSED without leave to amend.

19   //

20   //



     ORDER DISMISSING AMENDED COMPLAINT ~ 1
 1                                     BACKGROUND

 2         Plaintiff David A. Delgado, proceeding pro se and in forma pauperis, brings

 3   suit against Washington State Division of Child Support (DCS), Washington State

 4   Attorney General (AG), and Spokane County Superior Court. ECF No. 12 at 2-3.

 5   This is Plaintiff’s second Complaint. The Court previously dismissed Plaintiff’s

 6   first Complaint with leave to amend on December 12, 2018.1 ECF No. 11.

 7   Plaintiff subsequently filed this amended Complaint on February 22, 2019. ECF

 8   No. 12. Plaintiff also submitted a separate document challenging the

 9   constitutionality of several Washington statutes. ECF No. 14. After reviewing the

10   amended Complaint in the light most favorable to Plaintiff, the Court finds that

11   Plaintiff has failed to state facts which “plausibly give rise to an entitlement to

12   relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

13                            PLAINTIFF’S ALLEGATIONS

14         The facts according to Plaintiff’s Complaint are as follows. Plaintiff alleges

15   that domestic violence was perpetrated on himself and minors in April 2016. ECF

16
     1
17         Though the Court dismissed Plaintiff’s prior Complaint, the Court did not

18   revoke Plaintiff’s in forma pauperis status at that time. See ECF Nos. 5, 6.

19   Accordingly, Plaintiff’s second application to proceed in forma pauperis (ECF No.

20   13) is unnecessary and, therefore, denied as moot.




     ORDER DISMISSING AMENDED COMPLAINT ~ 2
 1   No. 12 at 4. Thereafter, case # 16-3-00800-1 was initiated by Maritza A. Flores in

 2   Spokane County Superior Court to elude prosecution for domestic violence,

 3   deprive Plaintiff of parental rights, defraud the courts, and hide evidence.2 Id.

 4   Plaintiff states that this constitutes “constructive eviction by fraud of courts” and

 5   avoiding due process. Id.

 6           According to Plaintiff, “[b]y Ex Post Facto and Effective Bill of Attainder,”

 7   Washington State then reversed primary custodianship pursuant to RCW 26.09.002

 8   and 26.09.191, wrongly calculated Plaintiff’s Title 38 benefits, barred Plaintiff’s

 9   testimony, and denied victim rights. Id. at 4-6. Additionally, Plaintiff claims that

10   Washington State allowed a perpetrator of domestic violence to alter truth and

11   obtain primary custody of Plaintiff’s children, suppressed evidence, and effected a

12   Bill of Attainder upon Plaintiff. Id. at 6.

13           Next, Plaintiff asserts that DCS improperly initiated case #2661739,

14   wrongfully garnished Plaintiff’s disability benefits “via Ex Post Facto method,”

15   averted due process, retaliated against a witness, and instigated “Peonage,

16   Extortion, Racketeering,” and threats of arrest, among other things. Id. at 5-6.

17   Plaintiff alleges that the illegal deprivation of access to and seizure of immune

18
     2
19           The Court observes that Ms. Flores is no longer a named defendant in this

20   case.




     ORDER DISMISSING AMENDED COMPLAINT ~ 3
 1   funds has resulted in endangerment of health and risking homeless to Plaintiff, as

 2   well as depriving Plaintiff’s children of time and resources, thereby rendering

 3   Plaintiff unable to provide for the children. Id. Plaintiff claims these actions “have

 4   empowered an abuser to continue Harassments, child abuses[,] stalking.” Id.

 5   Finally, Plaintiff contends that the “City/State” failed to investigate his claims. Id.

 6   at 6.

 7                                        DISCUSSION

 8           Under the Prison Litigation Reform Act of 1995, the Court is required to

 9   screen a complaint filed by a party seeking to proceed in forma pauperis. 28

10   U.S.C. § 1915(e); see also Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001)

11   (noting that “the provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to

12   prisoners”). Section 1915(e)(2) provides:

13           Notwithstanding any filing fee, or any portion thereof, that may have
             been paid, the court shall dismiss the case at any time if the court
14           determines that (A) the allegation of poverty is untrue; or (B) the
             action or appeal (i) is frivolous or malicious; (ii) fails to state a claim
15           on which relief may be granted; or (iii) seeks monetary relief against a
             defendant who is immune from such relief.
16

17   28 U.S.C. § 1915(e)(2).

18           A claim is legally frivolous under § 1915(e)(2)(B)(i) when it lacks an

19   arguable basis either in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325

20   (1989), superseded by statute, 28 U.S.C. §1915(d), as recognized in Lopez v.




     ORDER DISMISSING AMENDED COMPLAINT ~ 4
 1   Smith, 203 F.3d 1122, 1126 (9th Cir. 2000); Franklin v. Murphy, 745 F.2d 1221,

 2   1227–28 (9th Cir. 1984). The Court may, therefore, dismiss a claim as frivolous

 3   where it is based on an indisputably meritless legal theory or where the factual

 4   contentions are clearly baseless. Neitzke, 490 U.S. at 327. The critical inquiry is

 5   whether a constitutional claim has an arguable legal and factual basis. See Jackson

 6   v. Arizona, 885 F.2d 639, 640 (9th Cir. 1989), superseded by statute, 28 U.S.C. §

 7   1915(d), as recognized in Lopez, 203 F.3d at 1130–31; Franklin, 745 F.2d at 1227.

 8          “The standard for determining whether a plaintiff has failed to state a claim

 9   upon which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the

10   Federal Rule of Civil Procedure 12(b)(6) standard for failure to state a claim.”

11   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). Accordingly, “[d]ismissal

12   is proper only if it is clear that the plaintiff cannot prove any set of facts in support

13   of the claim that would entitle him to relief.” Id. “In making this determination,

14   the Court takes as true all allegations of material fact stated in the complaint and

15   construes them in the light most favorable to the plaintiff.” Id. Mere legal

16   conclusions, however, “are not entitled to the assumption of truth.” Iqbal, 556

17   U.S. at 679. The complaint must contain more than “a formulaic recitation of the

18   elements of a cause of action.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

19   (2007). It must plead “enough facts to state a claim to relief that is plausible on its

20   face.” Id. at 570. The Court construes a pro se plaintiff’s pleadings liberally,




     ORDER DISMISSING AMENDED COMPLAINT ~ 5
 1   affording the plaintiff the benefit of any doubt. Hebbe v. Pliler, 627 F.3d 338, 342

 2   (9th Cir. 2010) (quotations and citation omitted).

 3        A. Failure to State a Claim

 4           Here, the Court finds that Plaintiff’s amended Complaint does not contain

 5   anything more than “a formulaic recitation of the elements of a cause of action.”

 6   Twombly, 550 U.S. at 555. Liberally construing Plaintiff’s amended Complaint,

 7   the Court is simply unable to identify any material facts to support Plaintiff’s claim

 8   to relief. In describing what happened to him and the specific conduct of each

 9   Defendant, Plaintiff exclusively relies on legal conclusions rather than material

10   facts to support his allegations. For example, while Plaintiff broadly alleges that

11   the “WA State” barred his testimony and DCS wrongfully garnished his disability

12   benefits, Plaintiff fails to provide specific facts describing the precise conduct of

13   either actor. See ECF No. 12 at 6. The Court notes that Plaintiff has not named the

14   State of Washington as a Defendant in this case.

15           In short, Plaintiff fails to meet his burden to plead “enough facts to state a

16   claim to relief that is plausible on its face.” Id. at 570. Accordingly, the Court

17   dismisses Plaintiff’s amended Complaint for failure to state a claim upon which

18   relief can be granted.

19   //

20   //




     ORDER DISMISSING AMENDED COMPLAINT ~ 6
 1                              OPPORTUNITY TO AMEND

 2         Unless it is absolutely clear that amendment would be futile, a pro se litigant

 3   must be given the opportunity to amend his complaint to correct any deficiencies.

 4   Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded by statute, 28

 5   U.S.C. § 1915(e)(2), as recognized in Aktar v. Mesa, 698 F.3d 1202, 1212 (9th Cir.

 6   2012). This is Plaintiff’s second complaint. In dismissing his prior complaint, the

 7   Court identified the complaint’s deficiencies and granted Plaintiff leave to amend

 8   the complaint accordingly. At this time, the Court finds that it is absolutely clear

 9   that no amendment will cure the deficiencies in Plaintiff’s claims. Therefore, the

10   Court dismisses Plaintiff’s amended Complaint without leave to amend.

11                REVOCATION OF IN FORMA PAUPERIS STATUS

12         Pursuant to 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma

13   pauperis if the trial court certifies in writing that it is not taken in good faith.” The

14   good faith standard is an objective one, and good faith is demonstrated when an

15   individual “seeks appellate review of any issue not frivolous.” See Coppedge v.

16   United States, 369 U.S. 438, 445 (1962). For purposes of 28 U.S.C. § 1915, an

17   appeal is frivolous if it lacks any arguable basis in law or fact. Neitzke v. Williams,

18   490 U.S. 319, 325 (1989).

19

20




     ORDER DISMISSING AMENDED COMPLAINT ~ 7
 1         The Court finds that any appeal of this Order would not be taken in good

 2   faith and would lack any arguable basis in law or fact. Accordingly, the Court

 3   hereby revokes Plaintiff’s in forma pauperis status.

 4         If Plaintiff seeks to pursue this matter again in the district court or on appeal,

 5   he must pay the requisite filing fee.

 6   ACCORDINGLY, IT IS HEREBY ORDERED:

 7         1. The claims asserted in Plaintiff’s amended Complaint (ECF No. 12) are

 8             DISMISSED without right to amend herein.

 9         2. Plaintiff’s in forma pauperis status is hereby REVOKED.

10         3. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of

11             this Order would not be taken in good faith and would lack any arguable

12             basis in law or fact.

13         4. Plaintiff’s second Application to Proceed In Forma Pauperis (ECF No.

14             13) is DENIED as moot.

15         The District Court Executive is directed to enter this Order and Judgment,

16   forward copies to Plaintiff, and CLOSE the file.

17         DATED March 8, 2019.

18

19                                    THOMAS O. RICE
                               Chief United States District Judge
20




     ORDER DISMISSING AMENDED COMPLAINT ~ 8
